 


114 HR 2817 RH: National Historic Preservation Amendments Act
U.S. House of Representatives
2016-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 576
114th CONGRESS 2d Session 
H. R. 2817
[Report No. 114–740] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2015 
Mr. Turner (for himself, Mr. Blumenauer, Mrs. Lummis, Mr. Grijalva, Mr. Gibson, Mr. Cartwright, Mr. Katko, Ms. Tsongas, Mr. Abraham, Mr. Fitzpatrick, and Mr. Clyburn) introduced the following bill; which was referred to the Committee on Natural Resources 
 

September 12, 2016
Additional sponsors: Mr. Costello of Pennsylvania, Mr. Fortenberry, Ms. McCollum, Mr. Welch, Mr. Simpson, Ms. Pingree, Mr. Graves of Louisiana, Mr. Quigley, Ms. Granger, Mr. Pocan, Mr. Price of North Carolina, Mr. Cook, Mr. Zinke, Mr. Huffman, Mr. Wittman, Mr. Westerman, Mrs. Beatty, Ms. Bonamici, Mr. Costa, Mr. Newhouse, Mr. LaMalfa, Mr. Curbelo of Florida, Mr. Ryan of Ohio, Mr. Ashford, Mr. Hill, Mr. Rangel, Ms. Slaughter, Mr. Renacci, Mr. Richmond, Mr. Boustany, Mr. Heck of Washington, Ms. DelBene, Mr. Tonko, Ms. Edwards, Mr. Delaney, Mr. Poe of Texas, Mr. Lowenthal, Mr. Capuano, Mr. Walz, Mr. Van Hollen, Mr. Sarbanes, Mr. Stivers, Mr. Cummings, Mrs. Napolitano, Mr. Thompson of Mississippi, Mr. Ted Lieu of California, Mr. Heck of Nevada, Ms. Judy Chu of California, Mr. Donovan, Mr. Schiff, Ms. Michelle Lujan Grisham of New Mexico, Mr. Carney, Mr. Ben Ray Luján of New Mexico, and Mr. McKinley


September 12, 2016
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on June 17, 2015




A BILL 
To amend title 54, United States Code, to extend the authorization of appropriations for the Historic Preservation Fund. 
 

1.Short titleThis Act may be cited as the National Historic Preservation Amendments Act. 2.Reauthorization of the Historic Preservation Fund (a)In generalSection 303102 of title 54, United States Code, is amended by striking 2015 and inserting 2023.
(b)Federal nominationsSection 302104 of such title is amended— (1)in subsections (a) and (b) by striking subsection (c) and inserting subsection (d);
(2)by inserting after subsection (b), the following new subsection:  (c)Nomination by Federal agencySubject to the requirements of section 302107 of this title, the regulations promulgated under section 302103 of this title, and appeal under subsection (d) of this section, the Secretary may accept a nomination directly by a Federal agency for inclusion of property on the National Register only if—
(1)completed nominations are sent to the State Historic Preservation Officer for review and comment regarding the adequacy of the nomination, the significance of the property and its eligibility for the National Register; (2)within 45 days of receiving the completed nomination, the State Historic Preservation Officer has made a recommendation regarding the nomination to the Federal Preservation Officer, except that failure to meet this deadline shall constitute a recommendation to not support the nomination;
(3)the chief elected officials of the county (or equivalent governmental unit) and municipal political jurisdiction in which the property is located are notified and given 45 days in which to comment; (4)the Federal Preservation Officer forwards it to the Keeper of the National Register of Historic Places after determining that all procedural requirements have been met, including those in paragraphs (1) through (3) above; the nomination is adequately documented; the nomination is technically and professionally correct and sufficient; and may include an opinion as to whether the property meets the National Register criteria for evaluation;
(5)notice is provided in the Federal Register that the nominated property is being considered for listing on the National Register that includes any comments and the recommendation of the State Historic Preservation Officer and a declaration whether the State Historic Preservation Officer has responded within the 45 day-period of review provided in paragraph (2); and (6)the Secretary addresses in the Federal Register any comments from the State Historic Preservation Officer that do not support the nomination of the property on the National Register before the property is included in the National Register.; and 
(3)by redesignating subsection (c) as subsection (d). (c)Technical amendments (1)Section 303102 of such title is amended by striking Contents in the heading thereof and inserting Funding.
(2)The table of sections for chapter 3031 of such title is amended by striking the item relating to section 303102 and inserting the following new item:   303102. Funding. .   September 12, 2016 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 